     Case 2:14-cr-00308-JAM-DB Document 115 Filed 07/23/20 Page 1 of 2

 1   John Balazs, Bar # 157287
     Attorney at Law
 2   916 Second Street, Suite F
     Sacramento, CA 95814
 3
     Tel: (916) 447-9299
 4   John@Balazslaw.com
     Sacramento, CA 95814
 5
     Attorney for Defendant
 6   KENDALL THRIFT
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,                        No. 2:14-CR-00308-JAM
14                       Plaintiff,                    STIPULATION AND ORDER
15           v.
16    KENDALL THRIFT,
17                       Defendant.
18

19

20          Defendant Kendall Thift, through counsel, and the United States, through counsel, hereby
21   stipulate and request that the Court extend the due date for defendant’s reply brief on his motion
22   to reduce sentence under 18 U.S.C. § 3582(c)(1)(A) by one day from July 22, 2020 to July 23,

23   2020 to give the defense additional time to research and prepare the reply brief.

24                                                         Respectfully submitted,
25
     Dated: July 22, 2020                                  /s/ John Balazs
26                                                         JOHN BALAZS
27                                                         Attorney for Defendant
                                                           KENDALL THRIFT
28
                                                       1
     Case 2:14-cr-00308-JAM-DB Document 115 Filed 07/23/20 Page 2 of 2

 1
                                               McGREGOR SCOTT
 2                                             U.S. Attorney

 3   Dated: July 22, 2020                      /s/ Justin Lee
                                               JUSTIN LEE
 4                                             Assistant U.S. Attorney

 5

 6                                     ORDER

 7         IT IS SO ORDERED.

 8         Dated: July 22, 2020

 9                                     /s/ John A. Mendez_______
                                       HON. JOHN A. MENDEZ
                                       U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
